department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date date apr person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court uil code certified mail - return receipt requested dear internal_revenue_code the code a final adverse determination regarding your exempt status under sec_501 of this is the you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx our favorable determination_letter to our adverse determination was made for the following reasons purposes beginning in 20xx you discontinued any activities furthering charitable or educational not establish that you operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes as required by sec_1 c - a therefore you did contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code determination was mailed to you contact the clerk of the appropriate court for the rules for if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this initiating suits for declaratory_judgment you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if yon qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication maria hooke director exempt_organizations examinations department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number employee id contact numbers telephone fax manager's name id number employee id manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely a aj a atsad the m digitally signed by vsjfb dn cn v5jfb al ace emmail david w weaver irs gov date dollar_figure 18-0700' for maria hooke director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a explanation of items department of the ‘i'reasury - intemal revenue service schedule no or exhibit name of taxpayer year period ended december 20xx issues does from federal_income_tax under internal_revenue_code code sec_501 foundation continue to qualify for exemption facts the original articles the foundation incorporated on april 20xx in the state of of incorporation article vi states the foundation is nonprofit in nature but don’t provide a specific purpose the foundation amended its articles of incorporation on october 20xx article iv a states the foundation’s specific purpose is to operate an organization for education regarding aromatherapy and the use of botanicals in fostering better health welfare and wellness using aromatherapy provided however that the foregoing shall be strictly limited to religious charitable educational scientific and literary purposes within the meaning of sec_501 of the internal_revenue_code the foundation submitted form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code to the internal_revenue_service service on march 20xx the foundation provided a narrative attachment of its proposed activities and its four main activities are as follows s n o p education and training for professionals information about aromatics to the general_public education seminars for the general_public support research and studies in the field of aromatherapy the service issued letter on february 20xx recognizing the foundation as a tax exempt_organization under code sec_501 and as a public charity under code sec_509 county county changed its rules regarding foundation founder and in an interview conducted with president on july 20xx both stated transient occupancy the county implemented a new licensing process regarding any establishment offering overnight accommodations the foundation facility is located in a residential zone and the new rules required an establishment providing overnight accommodations to operate in a commercial zone the foundation was not originally considered to provide overnight accommodations but the new rules deemed it to do so the foundation decided it could not afford the legal fees to challenge the matter and stopped operations department of the treasury - internal_revenue_service form 886-a crev page of form_886 a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx the foundation stopped operation in 20xx and refunded all the reservations for the year the foundation did not carry on any activities in the 20xx or 20xx years state assessed the foundation a dollar_figure transient tax_liability which the state of was based on the excise_tax forms submitted to the state according to the state the foundation was required to collect transient tax but the foundation failed to do so the foundation does not have the means to pay the bill and began bankruptcy procedures in 20xx law code sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual federal tax regulations regulations sec_1_501_c_3_-1 states in part that in order to be exempt as an organization described in code sec_501 the organization must be both organized and operated exclusively for one or more of the purposes if an organization fails to meet either the organizational_test or specified in such section the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 regulations sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes taxpayer’s position the founder and president concede the foundation stopped operations in the 20xx year did not carry on any activities in the 20xx or 20xx years and the foundation does not plan to resume any future activities during the interview the president stated she would agree to the revocation but a written position has not been provided overnment's position the foundation does not continue to qualify for exemption under code sec_501 because it did not demonstrate that it is carrying on a charitable activity it was unable to demonstrate that it was presently carrying on any activities conclusion the foundation does not continue to qualify for exemption under code sec_501 and the effective date of the proposed revocation is january 20xx form 886-a crev department of the treasury - internal_revenue_service page of
